Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 1 of 68




                                                                 DA01690
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 2 of 68




         EXHIBIT 76




                                                                 DA01691
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 3 of 68




                                                                 DA01692
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 4 of 68




                                                                 DA01693
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 5 of 68




         EXHIBIT 77




                                                                 DA01694
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 6 of 68




                                                                 DA01695
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 7 of 68




                                                                 DA01696
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 8 of 68




         EXHIBIT 78




                                                                 DA01697
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 9 of 68




                                                                 DA01698
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 10 of 68




                                                                  DA01699
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 11 of 68




                                                                  DA01700
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 12 of 68




                                                                  DA01701
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 13 of 68




                                                                  DA01702
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 14 of 68




                                                                  DA01703
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 15 of 68




                                                                  DA01704
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 16 of 68




                                                                  DA01705
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 17 of 68




                                                                  DA01706
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 18 of 68




                                                                  DA01707
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 19 of 68




                                                                  DA01708
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 20 of 68




                                                                  DA01709
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 21 of 68




                                                                  DA01710
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 22 of 68




                                                                  DA01711
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 23 of 68




                                                                  DA01712
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 24 of 68




                                                                  DA01713
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 25 of 68




                                                                  DA01714
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 26 of 68




                                                                  DA01715
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 27 of 68




                                                                  DA01716
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 28 of 68




                                                                  DA01717
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 29 of 68




                                                                  DA01718
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 30 of 68




                                                                  DA01719
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 31 of 68




                                                                  DA01720
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 32 of 68




                                                                  DA01721
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 33 of 68




                                                                  DA01722
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 34 of 68




                                                                  DA01723
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 35 of 68




          EXHIBIT 79




                                                                  DA01724
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 36 of 68




                                                                  DA01725
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 37 of 68




                                                                  DA01726
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 38 of 68




                                                                  DA01727
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 39 of 68




                                                                  DA01728
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 40 of 68




                                                                  DA01729
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 41 of 68




                                                                  DA01730
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 42 of 68




                                                                  DA01731
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 43 of 68




                                                                  DA01732
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 44 of 68




                                                                  DA01733
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 45 of 68




                                                                  DA01734
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 46 of 68




                                                                  DA01735
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 47 of 68




                                                                  DA01736
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 48 of 68




                                                                  DA01737
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 49 of 68




                                                                  DA01738
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 50 of 68




                                                                  DA01739
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 51 of 68




                                                                  DA01740
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 52 of 68




                                                                  DA01741
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 53 of 68




                                                                  DA01742
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 54 of 68




                                                                  DA01743
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 55 of 68




                                                                  DA01744
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 56 of 68




                                                                  DA01745
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 57 of 68




                                                                  DA01746
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 58 of 68




                                                                  DA01747
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 59 of 68




                                                                  DA01748
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 60 of 68




                                                                  DA01749
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 61 of 68




                                                                  DA01750
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 62 of 68




                                                                  DA01751
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 63 of 68




                                                                  DA01752
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 64 of 68




                                                                  DA01753
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 65 of 68




                                                                  DA01754
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 66 of 68




                                                                  DA01755
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 67 of 68




                                                                  DA01756
Case 19-11781-LSS   Doc 372-25   Filed 12/05/19   Page 68 of 68




                                                                  DA01757
